Citation Nr: 0412492	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  97-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death compensation benefits under 
38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1940 to August 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 1998 and February 2001, 
the Board remanded the case to the RO for additional 
development.

In Blount v. West, 11 Vet. App. 34, 36 (1998) (per curiam), 
the United States Court of Appeals for Veterans Claims 
(Court) held that pursuant to 38 U.S.C.A. § 5101(b)(1), a 
claim by a surviving spouse for service connection for the 
cause of the veteran's death encompassed a claim for DIC 
benefits under 38 U.S.C. § 1318.  Hence, entitlement to DIC 
benefits under 38 U.S.C. § 1318 is before the Board.

This appeal is REMANDED, in part (issue #2 on preceding page) 
to the RO via the Appeals Management Center (AMC), in 
Washington D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran died in January 1996 at the age of 80; 
respiratory failure was certified as the immediate cause of 
death, with underlying causes of death including severe 
chronic obstructive pulmonary disease (COPD) and smoking.  

2.  Competent evidence shows the veteran's nicotine addiction 
clearly and unmistakably preexisted service and was not 
aggravated therein.

3.  The cause of the veteran's death was not incurred in or 
aggravated by active service; his service-connected 
disabilities, paranoid schizophrenia, malaria, and a 
traumatic nasal deflection are not shown to have 
substantially or materially contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The appellant's initial claim for service connection for the 
cause of the veteran's death was received by the RO in 
February 1996, and was denied in an April 1997 rating 
decision as not well grounded.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  In 
March 2001 the RO advised the appellant that it was going to 
review her claim pursuant to the VCAA.  In a December 2002 
supplemental statement of the case (SSOC) the RO re-
adjudicated (and denied) the claim on de novo review.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The March 2001 letter to the appellant, 
informing her of the VCAA and that the RO would reconsider 
her claim appears to meet the Court's guidelines regarding 
initial VCAA notice.  The letter advised the appellant of the 
evidence needed to establish service connection and of her 
and VA's respective responsibilities in claims development.  
While it advised her to respond in 60 days, it went on to 
inform her that evidence submitted within a year would be 
considered.  The Board also advised the appellant of the VCAA 
in the February 2001 remand.  Everything submitted by the 
appellant to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § __), the Board may proceed with 
consideration of the appeal.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice obviously could not have been given prior to 
enactment of the VCAA.  Notice was provided prior to the RO's 
last adjudication and certification to the Board.  As to 
notice content, while the appellant was not specifically 
advised to submit everything in her possession pertaining to 
the claims, VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the 
language used by the Court in Pelegrini, supra, suggesting 
that was necessary was obiter dictum, and not binding on VA.  
Regardless, the March 2001 letter advised the appellant what 
type of evidence, to include medical records, was necessary 
to establish entitlement to the benefit sought.  The December 
2002 SSOC advised her specifically that her claim was denied 
because the evidence did not show that the veteran's smoking 
in service caused his COPD and subsequent death nor did it 
demonstrate that he became addicted to nicotine during 
service.  In these circumstances, advising the appellant to 
submit everything she has pertinent to this claim would serve 
no useful purpose.  She has received all essential notice, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's available service medical records and VA treatment 
records.  Service medical records documenting the veteran's 
hospital treatment from December 1944 to August 1945 are of 
record.  An August 1996 report from the National Personnel 
Records Center (NPRC) noted the veteran's service medical 
records may have been destroyed by fire.  A search for 
records from the Office of the Surgeon General revealed only 
cumulative evidence of the veteran's June 1945 treatment for 
a psychiatric disorder.  The Board finds that in these 
circumstances any further effort to obtain outstanding 
service treatment records would be pointless.  

In an October 1997 statement the appellant's representative 
noted that an attached letter from Dr. C.L.S. dated July 13, 
1993, supported the claim, that testimony of record 
demonstrated the veteran had not smoked prior to service, and 
that medical evidence showed a diagnosis of COPD.  In a 
February 2001 remand, the Board noted the evidence identified 
in the October 1997 was not of record and asked the RO to 
attempt to obtain a copy of the July 1993 letter from Dr. 
C.L.S.  In a March 2001 statement the appellant's 
representative reported the July 1993 letter was unavailable 
and that Dr. C.L.S. had moved from the area and could not be 
located.  The Board finds that further effort to assist the 
appellant in obtaining  a copy of the July 1993 letter would 
be pointless, and is not necessary.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran's claims 
file was reviewed by a VA physician and a pertinent medical 
opinion was provided in August 2002.  The Board finds the 
available medical evidence is sufficient for an adequate 
decision in this case.  All of VA's notice and assistance 
duties, including those mandated by the VCAA, are met.

Factual Background

Service medical records show the veteran was hospitalized 
upon return from service in the Pacific theater of operations 
during World War II and that he received treatment for 
malaria, chronic severe anxiety hysteria, and nasal trauma.  
The records, including a report of a physical examination in 
June 1945, are negative for complaint, diagnosis, or 
treatment for respiratory disorders.  It was noted the 
veteran had a one pack per day smoking habit.

In an August 1945 rating decision the RO established a 50 
percent rating for anxiety neurosis, a 30 percent rating for 
malaria, and a 10 percent rating for sinusitis as a residual 
of a nasal fracture.  Subsequent rating decisions found 
improvement in these disabilities and in April 1960 the 
veteran's disabilities were assigned noncompensable ratings.  
A March 1954 rating decision also denied service connection 
for a chest disorder.  A 70 percent rating for the veteran's 
service-connected psychiatric disorder and a total rating 
based on individual unemployability were awarded in a 
December 1972 rating decision.  In January 1983 compensation 
payments were suspended because he failed to report for a 
scheduled VA examination.

VA medical records dated in December 1975 show the veteran 
had a one pack per day tobacco habit.  He had surgery for 
adenocarcinoma of the rectum in 1972.  A January 1977 report 
noted he was a chronic smoker, and records dated in July 1977 
show a diagnosis of bronchogenic carcinoma.  

The veteran's death certificate shows he died at home in 
January 1996 at the age of 80.  The immediate cause of death 
listed was respiratory failure; underlying causes of death 
included severe COPD and smoking.  

In a statement dated in February 1997 the appellant noted the 
veteran was first provided a diagnosis of emphysema in 1973.  
She stated that he began smoking cigarettes prior to service, 
at age 9 and that he smoked frequently before, during, and 
after service.  He had never stopped tobacco use.

The RO arranged for a physician to review the veteran's 
claims file and medical records and provide an opinion 
clarifying the relationship, if any, between the veteran's 
cause of death and his smoking during active service.  In 
statements dated in August 2002 a VA examiner noted that the 
veteran's smoking during active service had not caused lung 
damage sufficient to have resulted in the development of 
COPD, but that his tobacco use after service had resulted in 
his COPD and death.  The examiner also stated that as the 
veteran began smoking at age 9 he was addicted to nicotine 
prior to service.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  It 
is not sufficient to show that a service-connected disability 
casually shared in producing death, rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
However, if the service-connected disability affected a vital 
organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  See 38 C.F.R. § 3.312(c)(3).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  Generally, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

38 U.S.C.A. § 1103, enacted in July 1998, prohibits service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active service.  As the 
instant claim was filed prior to the enactment of that 
statutory provision, it does apply in this case.  

VA General Counsel Precedent Opinions address claims related 
to tobacco use, and that the Board is bound by these 
precedent opinions.  See 38 U.S.C.A. § 7104(c).  

VAOPGCPREC 19-97 provides that if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then became whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.

The 1997 VA General Counsel Opinion cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans' benefit laws.  The 1997 opinion further 
noted that secondary service connection could occur only if a 
veteran's nicotine dependence which arose in service and the 
resulting tobacco use were the proximate cause of the 
disability or death which is the basis of the claim, and that 
proximate cause is a question of fact.  The 1997 opinion also 
noted the potential for an intervening or a supervening cause 
of injury which might act to sever the proximate and causal 
connection between the original act and the injury.

VA's Under Secretary for Health had concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) provided the criteria for 
diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12 month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine-
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or 
avoid withdrawal symptoms;
(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service depended 
upon whether nicotine dependence may be considered a disease 
for purposes of VA benefits, whether the veteran acquired 
nicotine dependence in service, and whether that nicotine 
dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 opinion also held that with regard to proximate 
causation, if it is determined that as a result of nicotine 
dependence acquired in service a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  
Citing a May 1997 Under Secretary for Health document, the 
letter held that nicotine dependence was a disease, and as 
such, each decision must then specifically address (1) 
whether the veteran acquired a dependence on nicotine in 
service and (2) whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran under General Counsel and 
regulatory definitions.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted, the cause of the veteran's death was COPD, 
resulting from nicotine dependence.  Based upon the evidence 
of record, the Board finds the veteran's nicotine addiction 
was clearly and unmistakably incurred prior to service and is 
not shown to have been aggravated by active service.  This 
finding is based, in part, upon the appellant's report that 
the veteran began smoking at age 9 and that the frequency of 
his smoking habit before, during, and after service remained 
unchanged.  Accordingly, the Board finds the August 2002 VA 
examiner's opinion that the veteran's nicotine addiction 
preexisted service persuasive and consistent with the record.  
In large measure, this is a medical question and the August 
2002 VA examiner's opinion is the only competent evidence in 
this matter.  

The veteran's death-causing emphysema or COPD was first 
manifested in 1973, approximately 28 years after his 
discharge from service.  There is no competent evidence 
relating it to service or to smoking in service.  Therefore, 
service connection for COPD, the primary cause of the 
veteran's death, is not warranted.  A VA reviewing physician 
opined that the COPD was due to smoking after (not during) 
service.  That is the only competent (medical) evidence on 
that question.  The Board has no basis for finding otherwise.  

The veteran's service connected disabilities of 
schizophrenia, malaria, and a traumatic nasal deflection were 
not disabilities that were debilitating in nature, and are 
not shown to have been factors in causing or accelerating his 
death.  Therefore, they may not be found to have contributed 
to cause his death.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

As noted, a claim for service connection for the cause of the 
veteran's death encompasses a claim for DIC under 38 U.S.C. 
§ 1318.  Here, entitlement to § 1318 benefits has yet to be 
addressed by the RO.  VA is duty-bound to address this 
matter.  

In this regard, it is noteworthy that from May 1972 the 
veteran's schizophrenia was rated totally disabling (from 
October 1972 based on unemployability (TDIU)).  In January 
1983 the veteran failed to report for a VA examination 
scheduled to evaluate his schizophrenia; payment of 
compensation was suspended for that reason.  An April 1983 
Report of Contact shows that the veteran's wife informed VA 
that he wished to be rescheduled for an examination as the 
doctor he was sent to was no longer in practice.  He failed 
to report for a VA psychiatric examination in August 1983.  
An August 1983 deferred rating decision indicates that the 
veteran failed to prosecute his claim.  He again failed to 
report for a VA examination scheduled for September 1983.  A 
Report of Contact in August 1984 shows that a counselor 
called concerning the veteran's compensation payments which 
were cut off in 1983.  She asserted that the veteran failed 
to report for his examination out of fear of being re-
committed to a mental hospital.  She indicated that he would 
see a military psychiatrist, because as in this scenario he 
would be "Pvt Levine" seeing Major "So+So."  The counselor 
questioned the veteran's competence.  He failed to report for 
a social and industrial survey scheduled for September 1984.  

The case is REMANDED to the RO for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance provisions of the 
VCAA as they apply to DIC benefits under 
38 U.S.C. § 1318.  The appellant and her 
representative should have ample 
opportunity to respond.

2.  The RO should then fully develop and 
adjudicate the matter of entitlement to 
DIC under 38 U.S.C. § 1318.  The 
appellant should be provided notice of 
the decision.  If the benefit is denied, 
and she files a Notice of Disagreement, 
the matter should be processed in 
accordance with established appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



